Per Curiam.
We find no evidence to support the finding that “ deceased was struck by a taxicab;” but disregarding this, we find sufficient evidence to sustain the award. (Matter of Westerman v. Equipment & Supply Co., Inc., 252 N. Y. 515, affg. 226 App. Div. 711; Matter of Caninano v. Yellow Taxi Corp., 223 id. 804; afifd., 249 N. Y. 521; Matter of Norris v. N. Y. C. R. R. Co., 246 id. 307; Matter of Shearer v. Niagara Falls Power Co., 242 id. 70.) All concur. Award affirmed, with costs to the State Industrial Board.